Per Curiam,
The Rohr McHenry Distilling Company executed a *30mortgage to The Scranton Trust Company, as trustee, to secure the payment of an issue of bonds. The property of the distilling company was destroyed by fire, and this action was brought by a committee of the bondholders against the trust company for its failure to' enforce an alleged covenant of the distilling company in the mortgage as to fire insurance. The cause of action, as set forth in the statement of claim, is upon said alleged covenant, but judgment was refused by the court below for the reason that the covenant declared upon is not to be found in the mortgage. This is true, and it may be added that the following covenant appears in the same: “And it is further covenanted and agreed that trustee shall not, nor shall any future trustee or trustees incur any liability by reason of any loss arising from failure of the distilling company to keep the mortgaged premises and the bonded whiskey insured as herein provided.” The discharge of the rule for judgment is affirmed.